Title: To Thomas Jefferson from Gideon Lee, 17 May 1808
From: Lee, Gideon
To: Jefferson, Thomas


                  
                     Sir
                     
                     Havre De Grasse 17 May 1808
                     
                  
                  your Excellency will permit Me to inform you of a young Man, who has gone to Washington for the purpose (as he says) of causing a repeal of the several Acts (passed the last session of Congress) laying an Embaro—He has thrown out several threats on the road—particularly against your Excellencies life—I have this moment heard of his arrival in Washington and that he is preparing to proceed to Monticello—knowing your politeness and the unreserved liberality with which your intercourse with Men is marked, I feared you might admit him to an audience—and as the Man is insane he might (yourself unguarded) commit violence on your Person—
                  Your Excellency will excuse this intrusion—as it is produced by (perhaps) an over solicitude for a life of infinite worth—
                  I am Sir your Excellencies most Obedient Servant
                  
                     Gideon Lee
                     
                  
                  
                     P.S. the name of the Person herein mentiond is Wm. Meech, a Son of Timothy Meech of Worthington, Massachusetts, Hampshire County—his insanity was produced by religious phrensy—in March last, the fourth Inst. he called on Me in New-york (where I reside) and requested a sum of money to enable him to pursue his Journey to Washington. I gave him money on his promising to return to his Father—and accompanied him out of town and did not dream he had changd his course, untill business calld Me to this place, this evening. He is a middle sisd Man florid Complexion, and wears a Military habit—for the respect I bear his Father I would wish the young Man used tenderly—
                  
                  
                     G. Lee
                     
                  
               